NOT RECOMMENDED FOR PUBLICATION
                             File Name: 08a0076n.06
                             Filed: January 24, 2008

                                       No. 07-3041

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


ELHADJ SECK,

       Petitioner,

v.                                                   On Appeal from the Board of
                                                     Immigration Appeals
MICHAEL MUKASEY,

       Respondent.
                                           /

BEFORE:       RYAN, BATCHELDER, and GRIFFIN, Circuit Judges.

       RYAN, Circuit Judge.        The petitioner, Elhadj Seck, appeals an order of the

Board of Immigration Appeals (BIA) adopting and affirming an Immigration Judge’s (IJ)

denial of Seck’s claim for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). Because we find that substantial evidence supports

the IJ’s decision, we deny Seck’s petition for review.

                                               I.

       Elhadj Seck was born in the nation of Mauritania. He claims he entered the United

States without valid entry documents through JFK Airport in New York City on November

12, 2001. However, Seck has not offered any corroborating evidence to verify that this was

the actual date he entered the country.
(No. 07-3041)                              -2-

       On April 3, 2002, Seck filed an application seeking asylum and withholding of

removal based on race, political opinion, and membership in a particular social group. He

later amended his application to request protection under the CAT.

       On July 26, 2003, the Department of Homeland Security served Seck with a “Notice

to Appear” charging that he was subject to removal for entering the United States without

valid documents. Seck did not challenge the factual allegations against him and conceded

that he was subject to removal. An IJ conducted a hearing at which Seck and one other

witness testified. The IJ found that Seck’s testimony was not credible, and denied his

application for asylum, withholding of removal, and relief under the CAT, although the IJ

allowed Seck to depart voluntarily from the country. Seck appealed the IJ’s decision to the

BIA, which, as we have said, affirmed the IJ’s decision. Seck then filed a timely petition

for review in this court.

       Mauritania is a country located in northwest Africa where the population and the

political authority is dominated by White Moors. There is a strong and historically volatile

tension between the White Moors and the minority ethnic groups inhabiting Mauritania that

has given rise to a number of conflicts in recent years. One of the minority ethnic groups

is the Wolofs, who speak their own language and share a cultural identity with the majority

population in Senegal, across the Senegal River south of Mauritania.

       Seck claims that as a Wolof living in Mauritania, he suffered a general fear of

persecution on account of his ethnicity. He claims his parents were removed from

Mauritania to Senegal when he was young, and that they later died in a refugee camp.

Seck also claims his brother-in-law was killed because he supported Black Wolofs. Seck
(No. 07-3041)                                -3-

testified that he was unable to earn a living wage by performing domestic chores in private

residences in Mauritania on account of his Wolof ethnicity.

       The essence of Seck’s claim for withholding of removal and for protection under the

CAT is that when he lived in the town of Nouakchott in Mauritania and sold pro-Wolof

literature, he was persecuted because of his Wolof ethnicity, and if forced to return, he

would be subject to similar persecution in the future. Seck claims he was frequently

mistreated and beaten by civilian White Moors, and claims that once, in September 2001,

he was beaten so badly that he was taken to a hospital where he stayed for a couple of

days to recover.

                                              II.

       The Immigration and Nationality Act (INA) grants the Attorney General the

discretionary authority to grant asylum to a “refugee.” 8 U.S.C. § 1158(b)(1)(A). A

“refugee” is defined by the INA as an alien who is “unable or unwilling” to return to his

country of origin “because of persecution or a well-founded fear of persecution on account

of race, religion, nationality, membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A). An asylum applicant bears the burden of establishing that his

fear of persecution is well-founded and is both subjectively and objectively reasonable.

See Akhtar v. Gonzales, 406 F.3d 399, 404 (6th Cir. 2005).

       To qualify for withholding of removal under 8 U.S.C. § 1231(b)(3)(A), an applicant

must demonstrate that it is more likely than not that he will be persecuted if forced to return

to the place from which he emigrated. INS v. Stevic, 467 U.S. 407, 413 (1984). In order

to qualify for withholding of removal under the CAT, an applicant must “establish that it is
(No. 07-3041)                              -4-

more likely than not that he . . . would be tortured if removed to the proposed country of

removal.” 8 C.F.R. § 208.16(c)(2).

       Since the BIA adopted the IJ’s reasoning with respect to Seck’s claim for withholding

of removal, we review the IJ’s decision directly. Singh v. Ashcroft, 398 F.3d 396, 401 (6th

Cir. 2005). In doing so, we review the IJ’s legal conclusions de novo and review factual

conclusions for substantial evidence. Tapucu v. Gonzales, 399 F.3d 736, 738 (6th Cir.

2005). We must uphold the IJ’s decision if it is supported by “reasonable, substantial, and

probative evidence on the record considered as a whole.” Koliada v. INS, 259 F.3d 482,

486 (6th Cir. 2001) (internal quotation marks and citations omitted). At the same time, we

may reverse the IJ’s decision only when the evidence compels a contrary conclusion. INS

v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

       The basis for the IJ’s decision to deny relief is that there were serious

inconsistencies in the record Seck presented and that his testimony was not credible. The

record raises significant questions about the truth of Seck’s claims. He claims, for

example, that for more than ten years, he lived in Nouakchott with his sister and brother,

selling Wolof books on the streets, and that during this period, he was beaten and

subjected to other forms of persecution.

       The IJ attempted to test Seck’s credibility by asking questions about the geography

of Mauritania, and in particular, Nouakchott. The IJ was concerned that while Black Wolofs

comprise a minority of the population in Mauritania, they are a majority in neighboring

Senegal; therefore, it was necessary to make sure that petitioners like Seck, claiming to

be from Mauritania, are not in fact from Senegal. The IJ asked Seck about the major street

in Nouakchott, where many government buildings are located and where many political
(No. 07-3041)                                -5-

protests have taken place. Seck was unable to recall the name of this street. The IJ also

asked about the units of currency used in Mauritania and the name of the country’s political

leader. Seck did not know the answer to either question.

       The IJ was troubled by the fact that Seck had not mentioned the September 2001

beating and hospitalization in his asylum application or during his interview with the asylum

officer. The first account of this incident surfaced in Seck’s amendment to his asylum

application, filed more than two years after his initial application was filed. Likewise, the

IJ found that Seck was unable to verify the authenticity of the documents he presented to

corroborate his testimony, and that the documents could easily have been counterfeit.

Neither could Seck recall the actual location of the hospital where he claimed to have

stayed. The IJ concluded that Seck’s claim simply lacked credibility, and Seck’s petition

was denied.

       Seck argues that the IJ erred in asking the petitioner questions relating to his

general knowledge of Mauritania and failed to take into account the fact that he was poor,

homeless, and uneducated. Further, he alleges that it was improper for the IJ to have

taken judicial notice of facts gleaned from his experience in handling prior cases. It is, of

course, the IJ’s duty to ferret out the truth and to determine whether the witness is testifying

truthfully. Upon reviewing the record, we do not find any of the questions posed to the

petitioner to be unfair or inappropriate.

       There are, as the IJ found, many material inconsistencies in the claims Seck

presented, and there is even an absence of convincing evidence that he emigrated from

Mauritania. The IJ’s adverse credibility determination was supported by substantial

evidence.
(No. 07-3041)                           -6-

                                         III.

      For the reasons stated, we DENY Seck’s petition for review.